office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b5 postn-136312-11 third party communication none date of communication not applicable uilc date date to lead appeals officer ---------------- appeals_office of appeals from ------------------------ -------- branch office of the associate chief_counsel passthroughs and special industries cc psi b5 subject manufacturing production growth extraction of qualifying_production_property and sec_199 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer --------------------------------------------- ------------------------- ---------------------------------------- ----------------------------- tax years ---------------------------------- issue whether taxpayer’s activities constitute the manufacture production growth or extraction mpge of qualifying_production_property qpp for purposes of the domestic_production_activities_deduction under sec_199 conclusion taxpayer’s activities do not constitute the mpge of qpp postn-136312-11 facts taxpayer is a publisher of books ------------- and other printed materials collectively books taxpayer’s activities with respect to its books include market research resource planning content and layout development and editing these activities allow taxpayer to create an electronic version of a book that contains exact electronic displays of each page taxpayer also develops print specifications that include type of paper page sizes type of printing process type of ink and whether to use thread staples or glue for binding taxpayer uses contract manufacturers to produce books in mass taxpayer provides a contract manufacturer with the electronic version of a book and its list of print specifications the contract manufacturer uses the electronic version of the book to create printing plates which the contract manufacturer then uses to print mass copies of the book the contract manufacturer uses their employees machinery and plant to print and assemble books according to taxpayer’s print specifications after the books have been printed and assembled the contract manufacture may ship the books directly to taxpayer’s customers or may ship them to taxpayer so that taxpayer can package and distribute the books for tax years taxpayer claims that its design development creation materials analysis and selection and packaging of its books constitute mpge activities for purposes of sec_199 law and analysis under sec_199 the domestic_production_activities_deduction is determined by applying a percentage to the lesser_of the taxpayer's qualified_production_activities_income qpai or taxable_income determined without regard to the sec_199 deduction the applicable_percentage i sec_3 for taxable years beginning in and for taxable years beginning in through and for taxable years beginning after under sec_199 qpai is determined by taking dpgr for the taxable_year less cost_of_goods_sold cgs allocable to such dpgr less other expenses losses or deductions which are properly allocable to such dpgr sec_199 defines domestic_production_gross_receipts dpgr as gross_receipts of the taxpayer which are derived from any lease rental license sale exchange or other_disposition of qualifying_production_property qpp which was mpge by the taxpayer in whole or in significant part within the united_states sec_199 defines qpp as tangible_personal_property any computer_software and any property described in sec_168 postn-136312-11 sec_1_199-3 of the income_tax regulations provides except as provided in sec_1_199-3 and the term mpge includes manufacturing producing growing extracting installing developing improving and creating qpp making qpp out of scrap salvage or junk material as well as from new or raw material by processing manipulating refining or changing the form of an article or by combining or assembling two or more articles cultivating soil raising livestock fishing and mining minerals the term mpge also includes storage handling or other processing activities other than transportation activities within the united_states related to the sale exchange or other_disposition of agricultural products provided the products are consumed in connection with or incorporated into the mpge of qpp whether or not by the taxpayer pursuant to sec_1_199-3 the taxpayer must have the benefits_and_burdens_of_ownership of the qpp under federal_income_tax principles during the period the mpge activity occurs in order for gross_receipts derived from the mpge of qpp to qualify as dpgr sec_1_199-3 provides that if a taxpayer packages repackages labels or performs minor assembly of qpp and the taxpayer engages in no other mpge activity with respect to that qpp the taxpayer’s packaging repackaging labeling or minor assembly does not qualify as mpge with respect to that qpp sec_1_199-3 provides a taxpayer that has mpge qpp for the taxable_year should treat itself as a producer under sec_263a with respect to the qpp unless the taxpayer is not subject_to sec_263a sec_1_199-3 defines tangible_personal_property as any tangible_property other than land real_property described in sec_1_199-3 and any property described in sec_1_199-3 sec_1_199-3 sec_1_199-3 or sec_1_199-3 tangible_personal_property also includes any gas other than natural_gas described in sec_1_199-3 chemical and similar_property for example steam oxygen hydrogen and nitrogen property such as machinery printing presses transportation and office equipment refrigerators grocery counters testing equipment display racks and shelves and neon and other signs that are contained in or attached to a building constitutes tangible_personal_property for purposes of sec_1_199-3 except as provided in sec_1_199-3 and sec_1_199-3 computer_software sound_recordings and qualified films are not treated as tangible_personal_property regardless of whether they are affixed to a tangible medium however the tangible medium to which such property may be affixed for example a videocassette a computer diskette or other similar tangible item is tangible_personal_property sec_1_199-3 provides the term tangible_personal_property does not include property in a form other than in a tangible medium for example mass-produced books are tangible_personal_property but neither the rights to the underlying manuscript nor an online version of the book is tangible_personal_property postn-136312-11 sec_1_199-8 provides that sec_1_199-3 is applicable for taxable years beginning on or after date sec_1_263a-2 provides sec_263a applies to the costs of producing tangible_personal_property and not to the costs of producing intangible_property sec_1_263a-2 provides that for purposes of determining whether a taxpayer producing intellectual or creative property is producing tangible_personal_property or intangible_property the term tangible_personal_property includes films sound_recordings video tapes books and other similar_property embodying words ideas concepts images or sounds by the creator thereof other similar_property for this purpose generally means intellectual or creative property for which as costs are incurred in producing the property it is intended or reasonably likely that any tangible medium in which the property is embodied will be mass distributed by the creator or any one or more third parties in a form that is not substantially altered however any intellectual or creative property that is embodied in a tangible medium that is mass distributed merely incident to the distribution of a principal product or good or the creator is not similar_property for these purposes sec_1 a ii a provides sec_263a applies to tangible_personal_property defined in sec_1_263a-2 without regard to whether such property is treated as tangible or intangible under other sections of the code thus for example sec_263a applies to the costs of producing a motion picture or researching and writing a book even though these assets may be considered intangible for other purposes of the code sec_1 a ii a provides the cost_of_producing and developing books including teaching aids and other literary works required to be capitalized under sec_263a include costs incurred by an author in researching preparing and writing the book however see sec_263a which provides an exemption from the capitalization requirements of sec_263a in the case of certain free-lance authors in addition the costs of producing and developing books include prepublication expenditures incurred by publishers including payment made to authors other than commissions for sales of books that have already taken place as well as costs incurred by publishers in writing editing compiling illustrating designing and developing the books the costs of producing a book also include the costs of producing the underlying manuscript copyright or license these costs are distinguished from the separately capitalizable costs of printing and binding the tangible medium embodying the book eg paper and ink see sec_1_174-2 which provides that the term research or experimental expenditures does not include expenditures incurred for research in connection with literary historical or similar projects appeals asked our office whether taxpayer’s activities as described above are mpge activities under sec_199 this advice does not attribute any of the contract manufacturer’s activities eg printing and binding the books to taxpayer the taxpayer and the field agree that the contract manufacturer’s activities are the mpge postn-136312-11 of qpp our office notes that taxpayer claims under sec_1_199-3 to have the benefits_and_burdens_of_ownership of the mass produced books during period that the contract manufacturer’s activities take place appeals requested that we not address the benefits and burdens issue electronic version of a book taxpayer’s activities related to producing an electronic version of a book do not result in qpp sec_199 defines qpp as tangible_personal_property computer_software and property described in sec_168 ie sound_recordings sec_1 j iii provides that tangible_personal_property does not include property in a form other than in a tangible medium the example in the section is that mass-produced books are tangible_personal_property but neither the rights to the underlying manuscript nor an online version of the book is tangible_personal_property sec_1_199-3 provides an electronic book available online or for download is not computer_software taxpayer’s market research content and layout development and editing are activities that result in taxpayer creating an electronic version of a book taxpayer’s electronic version of a book has the same layout and design as the book would have if printed and bound but it is not tangible_personal_property or computer_software while our office recognizes that taxpayer’s activities create valuable assets those assets are intangibles and do not qualify as qpp for purposes of sec_199 the definition of an mpge activity is an activity that results in qpp sec_1 e provides in relevant part the term mpge includes manufacturing producing growing extracting installing developing improving and creating qpp making qpp out of scrap salvage or junk material as well as from new or raw material by processing manipulating refining or changing the form of an article or by combining or assembling two or more articles emphasis added taxpayer’s activities create intangible_property that is not qpp thus taxpayer’s activities should not be considered mpge activities under sec_199 a taxpayer’s non-mpge activities may be treated as part of the mpge of qpp if the taxpayer also mpge the qpp example of sec_1_199-3 illustrates this situation in that example the taxpayer performs materials analysis and selections subcontractor inspections and qualifications testing of component parts assisting customers in their review and approval of the qpp routine production inspections product documentation diagnosis and correction of system failure and packaging for shipment to customers the example concludes that these activities are part of the mpge of qpp because the taxpayer mpge the qpp emphasis added if the taxpayer did not mpge the qpp then those activities are not part of the mpge of qpp based on example of sec_1_199-3 taxpayer’s activities would be part of the mpge of qpp if taxpayer mpge the qpp taxpayer however contracted with a manufacturer for the contract manufacturer to mass produce the books the contract taxpayer’s electronic version of a book is also not property described in sec_168 postn-136312-11 manufacturer’s activities are the activities that constitute the mpge of qpp ie mass- produced books therefore when applying example to taxpayer’s facts taxpayer’s activities are not treated as part of the mpge of qpp because taxpayer did not mpge the qpp while our office believes that the above analysis sufficiently answers the question there are several more reasons supporting the conclusion that taxpayer’s activities are non- mpge activities under sec_199 unless the taxpayer mpge the mass-produced books for example the definition of mpge in sec_1_199-3 requires pursuant to sec_1 f for a taxpayer to have the benefits_and_burdens_of_ownership of the qpp under federal_income_tax principles during the period the mpge activity occurs in order for gross_receipts derived from the mpge of qpp to qualify as dpgr our office questions how taxpayer’s activities could be considered mpge because there is no qpp throughout the entire time of taxpayer’s activities before the contract manufacturer mpge the books congress provided that certain activities that create intangible_property are treated as the mpge of qpp under sec_199 creating and developing computer_software qualifies as the mpge of qpp because computer_software is in the definition of qpp the same treatment applies for property described in sec_168 ie sound_recordings these are the two forms of intangible_property that congress included within the definition of qpp in sec_199 the electronic version of a book that taxpayer’s activities create does not fall within these types of included and qualifying intangible_property therefore taxpayer’s activities are not the mpge of qpp taxpayer’s reliance on the consistency_requirement in sec_1_199-3 is misplaced sec_1_199-3 provides that a taxpayer that has mpge qpp for the taxable_year should treat itself as a producer under sec_263a unless that taxpayer is not subject_to sec_263a sec_1_199-3 does not provide that a producer under sec_263a is treated as a producer under sec_199 our office believes there are cases where a taxpayer is treated as a producer for purposes of sec_263a and should not be considered a manufacturer for purposes of sec_199 see eg 114_tc_1 aff’d 273_f3d_875 9th cir therefore reading the requirement in sec_1_199-3 to require consistency between sec_199 and sec_263a in all cases is inappropriate in taxpayer’s case sec_199 and sec_263a are not consistent in the treatment of the production of books sec_263a includes the costs of taxpayer’s activities that create the intangible aspects of a book as costs related to the production of tangible_personal_property see sec_1 a ii sec_263a treats the costs attributable to printing and binding of books as separately capitalizable costs also attributable to our office notes that this conclusion would change if taxpayer has the benefits_and_burdens_of_ownership during the period in which the qualifying activity occurs under sec_1_199-3 in the contractual arrangement with the contract manufacturer that mass-produces the books postn-136312-11 tangible_personal_property see sec_1 a ii a in contrast sec_199 treats the underlying manuscript and an online version of a book as intangible_property under sec_1_199-3 the activities that create manuscript and online version are properly treated as the production of non-qualifying intangible_property for sec_199 purposes sec_199 treats the printing and binding of books as the mpge of qpp and therefore those activities are property treated as the mpge of qpp thus taxpayer may be treated as a producer of tangible_personal_property for purposes of sec_263a but a producer of non-qualifying intangible_property for purposes of sec_199 sec_199 does not treat the production of intangible_property as the production of tangible_personal_property for example consider films the costs of producing films under sec_1_263a-2 are treated as costs to produce tangible_personal_property sec_1_199-3 provides that qualified films are not treated as tangible_personal_property regardless of whether they are affixed to a tangible medium further under sec_1_199-3 if a taxpayer produces a qualified_film and affixes it to a dvd that it did not mpge then the taxpayer can treat the combined property as the intangible qualified_film or as separate intangible or tangible_property congress did not provide that production of a manuscript or electronic book are qualifying activities however if the activities did qualify then the rule would probably be consistent with that of other qualifying intangible_property under sec_199 the rule would not treat taxpayer’s activities as the production of tangible_personal_property as allowed under sec_263a thus the rules under sec_263a in the context of books are not applicable for purposes of sec_199 because our office believes in some cases a sec_263a production activity is not a sec_199 mpge activity our office also believes cases analyzing the producer requirement of sec_263a including suzy zoo v commissioner are not useful in making the determination for purposes of sec_199 sec_263a cases determine whether a taxpayer is a producer by relying on activities that under sec_199 result in the creation of intangible_property the field believes for a taxpayer to mpge tangible_personal_property the taxpayer must show that it applied some type of physical force to the property further it must show that this physical force should be considered more than minor assembly as contemplated in sec_1_199-3 while we recognize that physical force may be an activity that occurs in the mpge of tangible_personal_property and often is a clear mpge activity the term ‘physical force’ has not been defined and has not been mentioned as a standard for determining whether an activity is an mpge activity we also note for example gases such as oxygen hydrogen and nitrogen are considered tangible_personal_property under sec_1_199-3 but the production of those gases may not involve physical force therefore we decline to say that the mpge of tangible_personal_property categorically involves the use of physical force postn-136312-11 print specifications our office believes that print specification activities are non-mpge activities while providing the print specifications to the contract manufacturer gives the contract manufacturer a detailed description of how the taxpayer desires the mass-produced books to look eg size color print type etc the print specifications do not produce qpp packaging activities taxpayer’s activities in some circumstances also include packaging books sec_1_199-3 provides that if a taxpayer packages repackages labels or performs minor assembly of qpp and the taxpayer engages in no other mpge activity with respect to that qpp the taxpayer’s packaging repackaging labeling or minor assembly does not qualify as mpge with respect to that qpp because taxpayer’s other activities are not the mpge of qpp taxpayer’s packaging activities do not qualify as the mpge of qpp case development hazards and other considerations this request included memorandums from both the field and the taxpayer our office took all of the submissions into consideration before reaching our conclusions --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------ this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ----------------------at if you have any further questions
